Per Curiam,
We have not been convinced that any reversible error was committed on the trial of this case, and the judgment for the defendant properly followed the facts found, especially the ninth, which is that “the plaintiff could have furnished the necessary materials and completed the work contemplated and covered in the written agreement had he prosecuted the work without negligence and in good faith, and with ordinary diligence, for at least, the sum due the defendant.”
In waiving a jury trial the parties agreed to submit the case to Hon. Martin Bell, the then president judge of the court below, in accordance with the provisions of the Act of April 22, 1874, P. L. 109. Upon his death the plaintiff might have insisted that the agreement to so submit had terminated and refused to proceed before his successor. He, however, went on before the new president judge, without objection, and now that judgment has been cast against him, it is too late to insist that the agreement to waive a jury trial fell with the death of Judge Bell.
Judgment affirmed.